DETAILED ACTION
	This action is a response to the communication received on 6/21/2021. Examiner acknowledges the cancellation of claim 1 and the addition of new claims 2-16.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 6/17/2021.  These drawings are not accepted.
The drawings are objected to because the text in figures 3-8 at the bottom of the images is blurred.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Objections
Claims 2 and  15 are objected to because of the following informalities:
In claim 2, line 3, “comprised of;” should be –comprised of:--.
In claim 2, line 4, “visual effect.” should be –visual effect;--.
In claim 15, lines 3 and 5, “instructing user” should be –instructing the user--.
 Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


Based on Applicant’s specification, the following limitations are being interpreted as follows:
Means for associating prior instruction with the cyclical visual effect – display screen (paragraphs 35-39);
Means for altering global pixel states during all display activity – visual effect software (paragraph 52); and
Means for creating a cyclical visual effect during all display activity – not disclosed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites the limitation “a system that changes the nature of all visual information” in line 1. The specification does not disclose changing or affecting the nature of ALL visual information in the specification.
Claims 2 and 9 recites the limitation “recall prior instruction” in line 2. However, there is no reference in Applicant’s specification about prior or past instruction.  
Claim 2 recites a “means for associating prior instruction with the cyclical visual effect” in line 4. However, there is no reference in Applicant’s specification to past or prior instruction being associated with a cyclical visual effect. 
For the purposes of compact prosecution this limitation will be interpreted as –means for associating instructions with the cyclical visual effect--.
Claims 3-8 inherit the deficiencies of claim 2 and are likewise rejected. 
Claim 10 recites the term “typical display use” in lines 2 and 6. There is no reference in Applicant’s specification regarding “typical display use”.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the nature" in line 1 and “the user’s brain” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “a cyclical visual effect” in line 5. It is not clear if this is a new instance of the same visual effect mentioned in line 4.
Claim 2 recites the limitation “means for creating a cylindrical visual effect during all display activity” in line 7. This invokes 112(f) but no structure has been disclosed in the specification that correspond to the means, thus making the claim undefined. 
Claims 3-8 refer back to claim 1, which has been cancelled. This makes the claim unclear. For the purposes of compact prosecution, claims 3-8 will be interpreted as dependent on claim 2.
Claims 3-8 inherit the deficiencies of claim 2 and are likewise rejected.
Claims 7 and 8 recite “prior instruction” in line 1. It is not clear if this is a new instance or the same “prior instruction” mentioned in line 2 of claim 2.
Claim 9 has no transitional phrase and recites no structures that define the system. It cannot be determined what the metes and bounds of the claim are. 
Claim 9 recites the limitation "the visual display" and “the user’s brain” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-16 inherit the deficiencies of claim 9 and are likewise rejected.
Claim 10 recites the term “typical display use” in lines 2 and 6. It cannot be determined what this encompasses. Furthermore, Applicant has not defined in the specification what is considered typical.  
Claim 10 recites a “training” step in line 3. However, it is not clear what this step entails as it cannot be determined what the “training” entails. 
Claim 10 recites the limitation "the cyclical visual effect" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is also not clear if the limitation is a new instance or part of the “cyclical visual effects” mentioned in line 2 of the claim.
Claim 10 recites a conditional “while” in line 5 and “during” in line 6. It is not clear if the presenting step is required due to the conditional nature of the step.
Claim 10 recites the limitation “cyclical visual effect” in line 6. It is not clear if this is a new instance or the same cyclical visual effect mentioned in line 5 of the claim.
Claims 11-16 reference “The method of claim 9” in line 1.  This is unclear as claim 9 recites a system. For the purposes of compact prosecution, this limitation will be interpreted as –The method of claim 10--.
Claims 11-16 would inherit the deficiencies of claim 10 and are likewise rejected.
Claims 15 and 16 recites the limitation “the user” in line 1. There is insufficient antecedent basis for this limitation in the claim. If claims 15 and 16 reference claim 10 instead of claim 9, it is also not clear if the limitation is a new instance or part of the “users” mentioned in line 3 of claim 10.
Claim 15 recites conditional “while” limitations in claims in lines 3, 5, and 7.  This makes the claim unclear because the instructing steps are dependent on an event for execution 
Claim 15 recites the limitation "the visual effect intensity" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites a conditional “when” limitation in line 3. It is not clear because the steps are dependent on an event not recited as part of the claimed method (detection that the cyclical visual effect is first seen by the user).  
Claim 16 recites “audio or visual mindful instruction” in line 5. It is not clear if this is a new instance or the same instruction mentioned in line 3 of the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a series of steps that includes training users, presenting a visual effect, and activating the visual effect, which reads on methods of organizing human activity (management of personal behavior, relationships, or interactions between people, such as teaching or following rules or instructions; See MPEP 2106.04(a)(2) or a mental process (mental process performed by hand with a generic physical aid (paper or generic screen) ; See MPEP 2106.04(a)(2)). This judicial exception is not integrated into a practical application because the claim does not integrate any additional elements beyond the training users to associate step, which is someone teaching another person something. While 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as currently written, the presenting and activating steps are not required by the method due to the conditional nature of the steps. Even if the steps are present, the display in the claim is generic and the presenting and activating steps are not related to the training step as the presenting and activating steps do not show any relationship to the user mentioned in the training step. The presenting, activating, and reinforcing steps can be considered as part of “teaching” or as insignificant extra-solution activity (data gathering or data output). There is also nothing in the claims that shows that the abstract idea is involved with a particular treatment or prophylaxis (something that shows the stimulation of mindfulness). Thus, the claim does not have additional limitations that can be considered as significantly more than the abstract idea.
Claims 11-14 do not add additional limitations that can be considered significantly more than the abstract idea and are thus rejected.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) instructions for breathing, which is a method of organizing human activity (management of personal behavior or relationships or interactions between people such as teaching or following rules or instructions (See MPEP 2106.04(a)(2) Section II C)) or a mental process (mental process performed by hand with a generic aid physical aid (paper or generic screen) See MPEP 2106.04(a)(2) Section III B).
All the limitations are directed to an “instructing” step. This instructing falls within the “method of organizing human activity” and/or “mental process” abstract idea groupings. Thus the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the claim does not integrate any additional elements beyond the instruction steps which can be considered as one person telling someone to do something or one person writing down instructions for someone which is the abstract idea based on a step being performed that is not present in the claim. While there is a screen recited in the claim 10, the screen is generic and is not used in the actual instructing process so it does not impose meaningful limitations on practicing the abstract idea. Thus the claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements being actively recited by the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0354795 (Blahnik et al., hereinafter Blahnik).
In regards to claim 2, Blahnik discloses a user interface that is used for breathing sequences (title and abstract). Figure 1A shows the presence of a display screen (112; paragraph 
Regarding claims 3-6, unless a structural limitation is provided by the process limitation, patentability of product-by-process claims are based on the product itself (see MPEP 2113[R-1]). Therefore, since it appears that the process does not limit the claims in terms of structure, Blahnik et al. discloses the means for associating instruction with a visual effect, means for altering the pixel states and the means for creating a visual effect (see rejection of claim 2), which meets the limitations recited in the instant claim. 
In regards to claims 7-8, Blahnik discloses the limitations of claim 2. In addition, Blahnik states in paragraph 199 that the device outputs visual and audio information that directs the user to perform actions related to breathing, which would make the instructions associated with the cyclical visual effect. Note that the claims do not specify what the association is.
In regards to claim 9, Blahnik discloses a machine that changes the visual display (see figure 6D and paragraph 199). Note that the limitation “to activate the user’s brain to recall prior 
In regards to claim 10, Blanik discloses outputting visual information associated with a breathing exercise (paragraph 199) and states that the sequence can be repeated (paragraph 227) which meets the training a user to associate a cyclical digital visual stimulus with a meditation exercise. Due to the 112 issues of the conditional nature of the presenting and activating steps. Blanik meets the limitations of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0354795 (Blahnik et al.) as applied to claim 10 above, and further in view of US 2014/0347265 (Aimone et al., hereinafter Aimone ‘265).
In regards to claims 11 and 13, Blahnik discloses the limitations of claim 10 but does not state that the cyclical visual effect is a change in brightness or contrast. In a related area, Aimone  ‘265 discloses a wearable computing device that are used for mindfulness training (paragraph 242). Paragraph 244 states changing brightness or contrast of the display in order to keep a user’s attention. Thus it would be obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to make the cyclical visual effect of Blahnik include changes in brightness or saturation in order to keep the subjects attention as taught by Aimone ‘265.

Claims 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0354795 (Blahnik et al.) as applied to claim 10 above, and further in view of US 2010/0312041 (Elliott).
In regards to claim 12 and 16, Blahnik discloses the limitations of claim 10 but does not state that the cylindrical visual effect is a change in hue. In a related area, Elliot discloses the use of visual cues for synchronizing a breathing cycle with an external timing reference (title and abstract). Paragraph 80 states the use instructions and color changes in hue to indicate breathing phases, which meets the hue limitation of claim 12 and the reinforcing limitation of claim 16. Thus it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify the method of Blahnik to use changes of hue as the cyclical visual effect in order to indicate breathing phases. Due to the 112 issues of claim 16 with regards to the conditional nature of the presenting step, Blahnik and Elliot meet the limitations of claim 16.

Claims 13-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0354795 (Blahnik et al.) as applied to claim 10 above, and further in view of US 2016/0077547 (Aimone et al., hereinafter Aimone ‘547).
In regards to claims 13 and 14, Blahnik discloses the limitations of claim 10 but does not state that the cyclical visual effect is a change in saturation of a change in contrast. In a related area, Aimone ‘547 discloses a virtual environment used for training (title and abstract). Paragraph 148 discloses the use of changes in contrast or color saturation in order to make content more exciting in order for the subject to remain focused. Thus it would be obvious to one of ordinary skill in the art, before the filing date of the claimed invention, to make the cyclical visual effect of Blahnik include changes in contrast or saturation in order to keep the subjects attention as taught by Aimone ‘547.

Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 15, the prior art of record does not teach or suggest a method, as claimed by Applicant, that includes the following steps
a.    displaying instructions to a user to inhale on the display and simultaneously changing  a visual effect intensity on the display in a first manner for a first period of time;

c.    displaying instructions to the user to pause breathing on the display and simultaneously maintaining  the visual effect intensity constant on the display for a third period of time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA DARYL DEANON LANNU whose telephone number is (571)270-1986.  The examiner can normally be reached on Monday-Thursday 8 AM - 5 PM, Friday 8 AM -12 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA DARYL D LANNU/            Examiner, Art Unit 3791      

/CHRISTINE H MATTHEWS/            Primary Examiner, Art Unit 3791